Beck, J".
(After stating the foregoing facts.) Inasmuch as the petitioner in this case seeks affirmative equitable relief, the petition might be open to criticism if she were relying upon the petition in the case purely as a bill of interpleader. But we are of the opinion that the petition contains all of the allegations essential to a bill in the nature of a bill of interpleader and to the maintenance of the petition. “ A bill in the nature of a bill of inter-pleader is one in which the complainant seeks some relief of an equitable nature concerning the fund or other subject-matter in dispute, in addition to the interpleader of conflicting claimants. The complainant is not required, as in strict interpleader, to be an indifferent stakeholder, without interest in the subject-matter. It is essential, however, that the facts on which he relies entitle him to equitable, as distinguished from legal, relief; he is not permitted, under the guise of a bill in equity, to litigate a purely legal claim or interest in the subject-matter.”. 5 Pomeroy’s Eq. Jur. § 60. It is manifest that there are reasonable grounds of doubt as to which one of the two claimants of the fund joined as defendants in this petition is entitled to demand .and receive payment of the same. And while in the petition it is alleged that at the time of her death the payee in the notes was living in the State of Virginia, *160and that an administrator upon her estate was appointed by the proper court in Virginia, it also appears that McKinney, who is the codefendant of the Virginia administrator in this petition, duly probated a will of Mrs. Long, the payee of the notes, in the proper court in the State of Kentucky, and at the time had actual posession of the personal property belonging to the estate of Mrs. Long in Kentucky, including the notes representing the fund in controversy. Can it be said, under these circumstances and the others set forth in the statement of facts, that the petitioner could pay the fund in controversy to McKinney, who has already instituted a suit against petitioner in the city court of Macon, without the danger, probable and to be reasonably apprehended, of being forced to pay it again to Montague, the Virginia' administrator? Is not the question of the rightful possession of the notes, and the question as to whether Montague or McKinney has the legal right to administer that part of the estate of Mrs. Long which is represented by the notes sued on, a question to be settled between the Virginia and the Kentucky administrators? It seems to us that an affirmative answer to this question is demanded. We can hardly conceive of a debtor, who does not deny her indebtedness, 'and who is seeking to pay the amount thereof to the .rightful holder of the written evidences of the debt, being placed in a more perplexing situation than that of the petitioner.
And further, inasmuch as, upon the payment of the balance of the purchase-money of the land which she bought from Mrs. Long, she would have been entitled, had Mrs. Long lived, to a deed conveying the property to herself, and as neither of the defendants in this case is in a position at present to convey the land, so far as appears from this record, we think this fact is another ground for the maintenance of the petition, so that the proper court, in its final judgment, may render a decree which will of itself be record evidence" of at least a perfect equitable title to the land in the petitioner upon her payment of the balance of the purchase-money for the same.
While the offer to pay the fund due into court, as made in the petition, might have been open to special demurrer, we do not think that a defective allegation of readiness and willingness to pay that fund into court was a ground of general demurrer; and the petition *161stating as a whole an equitable cause of action, the general demurrer was properly overruled.

Judgment affirmed.


All the Justices concur.